Title: To Alexander Hamilton from William Short, 22 March. 1793
From: Short, William
To: Hamilton, Alexander



Aranjuez [Spain] March. 22. 1793
Sir

My late letters of the 4th. 25th. & 29th. of febry will have informed you of the state of the American affairs at Amsterdam as far as they were then known to me. I have been for some time in expectation of an answer from the commissioners that I might know what they had done or were like to do in consequence of my authorisation to open a loan for two millions of florins & in case of absolute necessity to go as high as 5 per ct.
As yet I have heard nothing, & it was only on the 19th. that this letter from them of the 14th. of febry. was recd. here wch. shows there must be some interruption between Amsterdam & this place. I enclose you a copy of that letter & my answer to it as it will serve to inform you of all I know on the subject of the loan which had been counted on. You will find they consider one even at 5. p. cent as impracticable at present. I take it for granted you will have counted on this resource for the re-imbursement, notwithstanding my former letters as to the actual state of the market at Amsterdam. I never doubted myself that the U.S. could obtain money there by retrograding in their rate of interest unless the trouble at Amsterdam should become such either from domestic or foreign causes as to suspend all kinds of business therein and it still seems to me very extraordinary that should be the case. But the commissioners must be much better judges than I am, & particularly at this distance. Shd it be found impracticable to renew the million re-imburseables by giving new bonds at 5. p. cent which however I know not how to believe as yet, I really see not what mode can be adopted of answering the demands arising on the 1st of June, a circumstance of such momentous concern, that it is impossible to be without anxiety respecting it.
The bills of exchange for Spain mentioned in their letter were immediately indorsed to the Minister of finance, from whom I have even to this day found it impossible to get a state either of our debt or of the payments he has already recd. from Amsterdam & which would have been made in mass long ago, if his consent to have recd. them at Amsterdam could have been obtained.
I am disabled from going into any other particulars at present from the actual state of my health—having been for some time past confined to my room by an indisposition of the climate & which does not yet admit of a due application to business. Still you may count on learning from me without delay whatever may be done to protect the credit of the U.S. at Amsterdam. You will however I hope be much more early informed from the commissioners of the state of things there, as their letters would get to you, about as soon & with as much certainty as to me, in the present state of the post.
I have the honor to be most respectfully   sir   Your most obedient & most humble servant

W Short

P.S. Since writing the above I have recd. from the commissioners a letter of the 19th of febry. They had not at that date recd. any letters from me, although if there had been no interruption mine of the 4th. of febry. would have reached them. Their letter says nothing on the state of affairs there & seems merely to inclose seconds of the bills for Spain sent with their precedent letter.
The Honble. Alexr. Hamilton Sec. of the Treasury Philadelphia
